DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “JIS” in claims 7 and 13 is a relative term which renders the claim indefinite. It is unclear to which standard applicant refers. The term “JIS” is too broad and too often changes to be definite. Moreover, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al. (US 2015/0044084).
As to claim 1, Hofmann teaches a method of manufacturing a transition piece (“Methods For Fabricating Gradient Alloy Articles” [title], see Fig 1. [0131] describes the article may be used as a transition between two difficult to weld materials to be joined.), wherein the transition piece includes: one end having the same composition as one material to be welded (as shown in Fig 1, in view of the teaching at [0131], Property A is one material to be welded); another end having the same composition as another material to be welded (as shown in Fig 1, in view of the teaching at [0131], Property B is another material to be welded. Property A is at one end of the part and Property B is at the other end); and an intermediate layer formed between the one end and the other end (as shown in step 3, there is a gradient between Property A and Property B), the composition of the one end and the composition of the other end becoming the same as approaching a center (as shown for example in Fig 2, the composition of one material turns into the composition of another material along a defined gradient. Thus there must be some point at which the compositions are the same.), and at least the intermediate layer among the one end, the other end, and the intermediate layer is formed by an additive manufacturing method ([0022]: “In still yet other embodiments of the methods and systems, the at least one gradient transition region is formed additively, by the addition of one gradient layer at a time.”).
As to claim 2, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein a first piece material having the same composition is used as the one material to be welded as the one end, a second piece material having the same composition is used as the other material to be welded as the other end, the intermediate layer is formed on the first piece material by the additive manufacturing method, and the second piece material is joined on the formed intermediate layer (as directed in [0131], the transition piece may be welded to two difficult to weld materials. When the transition piece of Fig 1 is welded to these two materials, the method of claim 2 is satisfied.).
As to claim 3, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein all of the one end, the intermediate layer, and the other end is formed by the additive manufacturing method in this order (as shown in Fig 1 step 5, the part is additively manufactured from the bottom up.).
As to claim 4, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein a first piece material having the same composition is used as the one material to be welded as the one end, and the intermediate layer and the other end in this order are formed on the first piece material by the additive manufacturing method (as directed in [0131], the transition piece may be welded to two difficult to weld materials. When the transition piece of Fig 1 is welded to these two materials, the method of claim 4 is satisfied.).
As to claim 5, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein the composition of the intermediate layer changes continuously from the one end to the other end, or changes stepwise from the one end to the other end ([0022] indicates the gradient transition region is formed one gradient layer at a time. Depending on the granularity of the determination of “continuous” and “step-wise,” Hofmann meets the limitations), and the intermediate layer includes at least four layers having different compositions (as shown for example in Fig 1, at least six different compositions are contemplated.).
As to claim 6, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein the one end has the same composition as a stainless steel (see for example [0031] which teaches one material may be stainless steel) and the other end has the same composition as a carbon steel or an alloy steel ([0031] teaches the stainless steel may undergo a transition to Fe-Ni alloy, which is an alloy steel, or “Fe alloys to Fe alloys containing one of Co, Ni, Cu, Al, Cr, Zr, Ta, V, Nb and Ti.”).
As to claim 7, Hofmann teaches the method of manufacturing the transition piece according to claim 6, wherein the composition the same as the alloy steel is a composition of steel casting for high temperature and pressure service, a composition of an alloy steel pipe for piping, a composition of an alloy steel material for a machine structural use, a composition of an alloy steel forging for a high temperature pressure vessel, a composition of an Ni-based and Fe-based alloy which are specified in JIS, or a composition of an alloy obtained by adding at least one of Mo, W, Nb, V, Cr, and Ta to any one of the above compositions (Examiner notes this claim is structured as a Markush, such that only one of the given options must be met for rejection. See [0031] which teaches the alloy steel is: “Fe alloys to Fe alloys containing one of Co, Ni, Cu, Al, Cr, Zr, Ta, V, Nb and Ti.”).
As to claim 10, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein for at least one of the one end and the other end of the manufactured transition piece, at least one of a diameter, a thickness, and a groove shape is adjusted (as shown in Fig 3b for example, the diameter of the device is adjusted from one end to another. One end has a smaller diameter and the other end has a larger diameter.).
As to claim 11, Hofmann teaches a transition piece (multifunctional part, as shown in Fig 1 step 1. [0131] describes the article may be used as a transition between two difficult to weld materials to be joined.) comprising: one end having the same composition as one material to be welded (as shown in Fig 1, in view of the teaching at [0131], Property A is one material to be welded); another end having the same composition as another material to be welded (as shown in Fig 1, in view of the teaching at [0131], Property B is another material to be welded. Property A is at one end of the part and Property B is at the other end); and an intermediate layer formed between the one end and the other end (as shown in step 3, there is a gradient between Property A and Property B), the composition of the one end and the composition of the other end becoming the same as approaching a center (as shown for example in Fig 2, the composition of one material turns into the composition of another material along a defined gradient. Thus there must be some point at which the compositions are the same.), wherein the composition of the intermediate layer changes continuously from the one end to the other end, or changes stepwise from the one end to the other end ([0022] indicates the gradient transition region is formed one gradient layer at a time. Depending on the granularity of the determination , and the intermediate layer includes at least four layers having different compositions (as shown for example in Fig 1, at least six different compositions are contemplated.).
As to claim 12, Hofmann teaches the transition piece according to claim 11, wherein the one end has the same composition as a stainless steel (see for example [0031] which teaches one material may be stainless steel), and the other end has the same composition as a carbon steel or an alloy steel  ([0031] teaches the stainless steel may undergo a transition to Fe-Ni alloy, which is an alloy steel, or “Fe alloys to Fe alloys containing one of Co, Ni, Cu, Al, Cr, Zr, Ta, V, Nb and Ti.”).
As to claim 13, Hofmann teaches the transition piece according to claim 12, wherein the composition the same as the alloy steel is a composition of steel casting for high temperature and pressure service, a composition of an alloy steel pipe for piping, a composition of an alloy steel material for a machine structure, a composition of an alloy steel forging for a high temperature pressure vessel, a composition of an Ni-based and Fe-based alloy which specified in JIS, or a composition of an alloy obtained by adding at least one of Mo, W, Nb, V, Cr, and Ta to any one of the above compositions (Examiner notes this claim is structured as a Markush, such that only one of the given options must be met for rejection. See [0031] which teaches the alloy steel is: “Fe alloys to Fe alloys containing one of Co, Ni, Cu, Al, Cr, Zr, Ta, V, Nb and Ti.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann.
As to claim 8, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein the transition piece is a hollow material ([0068] teaches one embodiment of the transition piece is for metal pipes). Hofmann does not teach the transition piece satisfies at least one of a diameter of 700 mm or less, an outer diameter of 711.2 mm or less, and a pipe thickness of 64.2 mm or less.
However, the size of the pipe materials does not appear to be particularly limited by the teachings of Hofmann, beyond what can reasonably be manufactured by the additive manufacturing process.
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to satisfy at least one of a diameter of 700 mm or less, an outer diameter of 711.2 mm or less, and a pipe thickness of 64.2 mm or less
Therefore, it would have been prima facie obvious to modify Hofmann to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hofmann.
As to claim 14, Hofmann teaches the transition piece according to claim 11, wherein the transition piece is a hollow material ([0068] teaches one embodiment of the transition piece is for metal pipes). Hofmann does not teach the transition piece satisfies at least one of a diameter of 700 mm or less, an outer diameter of 711.2 mm or less, and a wall thickness of 64.2 mm or less.
However, the size of the pipe materials does not appear to be particularly limited by the teachings of Hofmann, beyond what can reasonably be manufactured by the additive manufacturing process.
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to satisfy at least one of a diameter of 700 mm or less, an outer diameter of 711.2 mm or less, and a pipe thickness of 64.2 mm or less because Applicant has not disclosed that these pipe dimension values provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Hofmann’s pipe, and applicant’s invention, to perform equally well with any reasonable dimensions because both any reasonable dimensions would perform the same function of enabling the flow of water considering the typical size of pipes.
Therefore, it would have been prima facie obvious to modify Hofmann to obtain the invention as specified in claim 8 because such a modification would have been .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 2 above, and further in view of Srinivasan et al. (US 2019/0176273).
As to claim 9, Hofmann teaches the method of manufacturing the transition piece according to claim 2, but does not teach the joining of the intermediate layer and the second piece material is carried out under conditions of a laser output of 1000 W to 2000 W and a powder supply amount of 0.05 g/min to 0.5 g/min.
Rather, Hofmann describes the additive manufacturing process as a Laser Engineered Net Shaping (LENS) process but does not give the specifics of the laser wattage or feed rate. However, metal deposition laser processes were known in the art at the time the invention was effectively filed. See Srinivasan which teaches a DMLD (direct metal laser deposition) process useful for forming metal components. Srinivasan teaches at [0027] the energy source operates between 100 and 3000 watts, including 2000 watts, which is within Applicant’s claimed range. Srinivasan also teaches at [0026] the federate of the metal powder may be between 0.1 and 5 g/min, including between 0.5 and 4.5 g/min, which overlaps the claimed range.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have performed the metal deposition at the specific powder and feed rate values of Srinivasan. See MPEP § 2143 D which describes the prima facie obviousness of applying a known technique to a known method ready for improvement to yield predictable results. In this case, the known technique includes the 
Such a person would have been motivated to use any reasonable power and feed rate values, including the values taught by Srinivasan, in order to achieve a favorable graded composition, such as taught in Srinivasan [0026]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 March 2022